Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wanli Wu on 03/23/2022.
The application has been amended as follows: 
In claim 1 line 3, delete “of ethylene and α-olefin comonomer having 4 to 10 carbon atoms” and insert in its place “that is ethylene-1-octene copolymer”.
In claim 1 line 4, delete “of ethylene and α-olefin comonomer having 4 to 10 carbon atoms” and insert in its place “that is ethylene-1-octene copolymer”.

In claim 10 line 7, after “and/or” delete the article “an”
In claim 13 line 3, delete “(2.16 kg/230°C)” and insert in its place “2.16 kg/230°C”

Cancel claims 15 and 16.

Allowable Subject Matter
Claims 1-14 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the closest prior art Zhang et al (WO 2015161398 A1) does not disclose the claimed combination of first elastomer and second elastomer with the claimed MFRs. Zhang discloses (A) HECO propylene polymers in combination with (B1) ethylene-α-olefin elastomer, (B2) ethylene-α-olefin elastomer, and (C) inorganic filler. The examples of Zhang include a mixture of two ethylene/1-octylene copolymers, i.e. EEC-1 and EEC-2 [Table 1]. Furthermore, it is noted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766